Case 4:21-cv-00154-SDJ-KPJ Document 31-2 Filed 04/15/21 Page 1 of 1 PageID #: 306
        Case 4:21-cv-00154-SDJ-KPJ Document 25 Filed 03/26/21 Page 1 of 1 PagelD #: 282
AO 187 (Rev. 7/87) Exhibit and Witness List



                                                 United States District Court
                                                            EASTERN DISTRICT OF TEXAS



                            Al M. Williams
                                                                                                                     EXHIBIT AND WITNESS LIST
                                       V.

                     Ladera Apartments, et al                                                                          Case Number: 4:2lev 154 SDJ/KPJ

PRESIDING JUDGE                                                       PLAINTIFF S ATTORNEY                                   DEFENDANT’S ATTORNEY
Kimberly C. Priest-Johnson                                           Al M. Williams, pro se                                  Daniel Paz
HEARING DATE                                                          COURT REPORTER                                         COURTROOM DEPUTY
3/24/2021                                                            Digital - FTR                                           J. Amerson
PLF.      DEF.        DATE
                                      MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS AND WITNESSES
NO.       NO.        OFFERED

  1                 3/24/2021                              X         Declarations (two)
                                                           X
            1                                                        Sworn Petition for Eviction against Carolyn Williams - Denton County dated 2/6/2020
                                                           X         Order on Suit for Forcible Entry and Detainer against Carolyn Williams - Denton County
            2
                                                                     Dated 2/11/2021
            3                                              X         Final Judgment CV-2020-00600 JP dated 3/6/2020

            4                                             X
                                                                     Order Setting Supersedeas Bond - CV-2020-00600 JP dated 5/14/2020

            5                                             X
                                                                     Judgment Second Appellate District of Texas at Fort Worth - No. 02-20-00127 dated 1/21/2021

            6                                             X          Memorandum Opinion Second Appellate District of Texas at Fort Worth-No. 02-20-00127
                                                                     dated 1/21/2021
                                                          X
            7                                                        E-mail dated 1/29/2021 to Daniel Paz, Ladera Office, iudyi Avilmax.net from Carolyn Williams
                                                          X
            8                                                        E-mail dated 1/30/2021 to Daniel Paz from Carolyn Williams




Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                    Page 1 of 1 Pages
